UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6945



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY GRANDISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-82-501-JH, CA-97-1303-AW)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Grandison, Appellant Pro Se. Juliet Ann Eurich, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Grandison seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) and denying his motion for reconsideration. We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Grandison, Nos. CR-82-501-JH; CA-97-1303-AW (D.

Md. Mar. 27 and Apr. 16, 1998).* We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




     *
       Although the district court’s judgment is marked as “filed”
on March 26, 1998, the district court’s records show that it was
entered on the docket sheet on March 27, 1998. Pursuant to Fed. R.
Civ. P. 58 and 79(a), it is the date that the judgment was
physically entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2